Title: To James Madison from Thomas Barnett, 28 September 1807
From: Barnett, Thomas
To: Madison, James



Danville Virginia Sept 28th 1807

I have in Closed to you The affidavet of John Moses. Ladusker as you will See by the In Closed and as I Conseaved it Contain Matter of inportamc to the unitied States if his Statement be true which will be verey Easey discovered, from his Statement if Thare are Such offecess be longing to the unitied States as he has Mention in his affidavet
The Reason I took down his affidavet was he being the only one that was put on Shore as he States and at this time apiars to be verey much indisposed  He is geting Better and Exspresses a Grate dasior to get to the City of Washington whare he informes me he is agoing  But I am afraid he is and enporster for he has Left this place Sence I took his affidavet and have not at Least Conduted him self as a man aught to do to be entrusted with what he States he is
I trouble you with this as My duty to give Everey information I Can  I am &c

Tho Barnett

